



TRANSITION AGREEMENT


THIS TRANSITION AGREEMENT (this “Agreement”) is entered into on this 3rd day of
January, 2019, by and between InnerWorkings, Inc., a Delaware corporation (the
“Company”), and Charles Hodgkins (“Executive”).


WHEREAS, Executive and the Company previously entered into that certain Amended
and Restated Employment Agreement, dated December 6, 2017 (the “Employment
Agreement”);


WHEREAS, Executive currently serves as the SVP, Corporate Development and
Strategic Initiatives of the Company and also holds the position of Interim
Chief Financial Officer of the Company (together, the “Executive Positions”);


WHEREAS, Executive has proposed to resign from the Executive Positions to pursue
other career opportunities unrelated to the Company;


WHEREAS, the Company and Executive wish to provide for an efficient and orderly
transition; and


WHEREAS, the Company and Executive desire to set forth their mutual agreement
with respect to matters relating to Executive’s voluntary resignation from the
Executive Positions, Executive’s transitional advisory services, the terms of
Executive’s compensation and benefits and other matters related thereto.


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Executive hereby agree as follows:


1.Voluntary Resignation; Senior Advisor Services.


(a)The Company agrees to accept Executive’s voluntary resignation as of January
15, 2019 (the “Effective Date”). Executive shall resign the position of Interim
Chief Financial Officer upon the earlier of (i) the Effective Date or (ii) the
appointment of a permanent Chief Financial Officer. On the Effective Date,
Executive shall relinquish the duties associated with the other Executive
Positions, as well as any positions held by Executive in any subsidiaries or
affiliates of the Company.


(b)From the Effective Date through June 30, 2019 (the “Advisory Period”),
Executive shall serve as Senior Advisor to the Company on a less than full time
basis. Executive will provide advice and support in the following areas, and
other activities similar thereto, as requested by and at the direction of the
Chief Executive Officer of the Company (collectively, the “Advisory Services”):


(i)
transition and orientation of the incoming Chief Financial Officer (permanent or
interim);

(ii)
the Company’s development, oversight and management of the 2019 budget;

(iii)
the Company’s overhaul of its deal approval process;

(iv)
restructuring-related initiatives, including improved application of the
Company’s policies on sales commissions and travel and entertainment expenses;
and

(v)
mergers and acquisitions activity, if any.



Executive agrees to devote sufficient time, energy and skill to the faithful
performance of the Advisory Services, and shall perform the duties and carry out
the responsibilities assigned to him to the best of his ability and in a
diligent, businesslike and efficient manner.


2.    Compensation and Benefits.


(a)     Executive Services. Subject to Executive’s continued employment from the
date of this Agreement through the Effective Date, Executive shall continue to
receive until the Effective Date salary and benefits at the levels he receives
as of the date of this Agreement. Any annual bonus for 2018 will be determined
at the discretion of the Company’s Board of Directors. Except as noted in
Section 2(c) below, Executive’s benefit plan participation and perquisites will
discontinue as of the Effective Date.


(b)     Senior Advisor Services. As compensation for the Advisory Services,
Executive will receive advisory fees for the Advisory Period as follows: (1)
$9,000 per month, to be paid semi-monthly in arrears; (2) a one-time payment of
$60,000, to be paid on March 31, 2019; and (3) a one-time payment of $100,000,
to be paid on June 30, 2019. Executive will not participate in the Company’s
annual bonus program for 2019. Executive will not receive any additional equity
awards after the Effective Date. Subject to (i) Executive’s execution of this
Agreement, (ii) Executive’s continued compliance with the Employment





--------------------------------------------------------------------------------





Agreement and (iii) Executive’s continued compliance with this Agreement,
Executive’s equity awards will continue to vest in accordance with their terms
for so long as Executive remains Senior Advisor.


(c)Independent Contractor Status. As Senior Advisor, Executive will be an
independent contractor and will be free to accept other employment without
restriction (subject only to the restrictive covenants on post-employment
activities previously agreed to by Executive). Nothing in this Agreement shall
be construed to create an employment relationship between Executive and the
Company after the Effective Date. As an independent contractor, Executive shall
not participate in any employee benefit plan or program (except to the extent
that Executive has timely elected and is receiving continuation coverage
pursuant to the Company’s group health plan at his own expense following the
Effective Date as a result of the termination of Executive’s employment). If
Executive is subsequently classified by the IRS as a common law employee,
Executive expressly waives his rights to any benefits to which he was, or might
have become, entitled. No amount will be deducted or withheld from the Company’s
payments of advisory fees to Executive under this Agreement for federal, state
or local taxes and no FICA taxes will be payable by the Company on behalf of
Executive. Executive will be solely responsible for making appropriate filings
and payments to the appropriate governmental taxing authorities, including
payments of all income taxes and self-employment taxes due on compensation
received hereunder.


3.    Other Matters.


(a)    Executive will not be subject to the Company’s executive stock ownership
guidelines and stock holding policy after the Effective Date. Notwithstanding
the foregoing, during the Advisory Period, Executive will remain subject to
compliance with the Company’s Insider Trading Policy, Standards of Business
Conduct, and other Company policies.


(b)    Executive shall remain bound by any existing restrictive covenants
including, without limitation, Sections 6 and 7 of the Employment Agreement.
Except as provided in the immediately preceding sentence, the Employment
Agreement shall be considered terminated as of the Effective Date.


4.    No Other Compensation or Benefits. Other than the amounts specifically
described in this Agreement, Executive agrees that Executive shall receive no
other compensation or benefits from the Company, whether under this Agreement,
the Employment Agreement or any other arrangement or agreement with the Company.


5.    Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of (i) the misuse or misappropriation of trade secrets or proprietary
information or (ii) the breach of any non-competition or non-solicitation
covenants.


6.    Governing Law. This Agreement has been executed in the State of Illinois,
and Executive and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.


7.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns, provided that such
successor or assignee is the successor to substantially all of the assets of the
Company, or a majority of its then outstanding stock, and that such successor or
assignee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law. In view of the
personal nature of the services to be performed under this Agreement by
Executive, he shall not have the right to assign or transfer any of his rights,
obligations or benefits under this Agreement, except as otherwise noted herein.


8.    Entire Agreement. This Agreement, Sections 6 and 7 of the Employment
Agreement, the Employee Inventions and Proprietary Rights Assignment Agreement
and all equity or other long-term incentive award agreements, each entered into
between Executive and the Company, constitute the entire agreement between
Executive and the Company regarding the terms and conditions of his employment
and the Advisory Services. This Agreement supersedes all prior negotiations,
representations or agreements between Executive and the Company, whether written
or oral, concerning Executive’s employment and the Advisory Services.


9.    No Conflict. Executive represents and warrants to the Company that neither
his entry into this Agreement nor his performance of his obligations hereunder
will conflict with or result in a breach of the terms, conditions or provisions
of any





--------------------------------------------------------------------------------





other agreement or obligation to which Executive is a party or by which
Executive is bound, including, without limitation, any noncompetition or
confidentiality agreement previously entered into by Executive.


10.    Validity. If any one or more of the provisions (or any part thereof) of
this Agreement shall be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions (or any
part thereof) shall not in any way be affected or impaired thereby.


11.    Modification. This Agreement may not be modified or amended except by a
written agreement signed by Executive and the Company.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
INNERWORKINGS, INC., a Delaware corporation
 
 
 
 
By:
/s/ Oren B. Azar


 
Name:
Oren B. Azar
 
Title:
General Counsel
 
 
 
 
EXECUTIVE
 
 
 
/s/ Charles Hodgkins
 
Charles Hodgkins






